DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Status of Claims
Claims 1, 3-6, 21-22, 25-26 and 28-30 are amended. Claims 2, 7, 10-20 and 23-24 are cancelled. Claims 1, 3-6, 8-9, 21-22 and 25-31 are pending.
Status of Previous Rejections
The rejection of Claims 1-6, 8-9, 21-22 and 25-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in view of the amendment.
The rejections of Claims 1-6, 8-9, 21-22, and 25-31 under 35 U.S.C. 103 as being unpatentable over US’016 (US 2004/0140016), and further in view of US’082 (US 2009/0242082) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “Z represents at least Cr” in line 9-11. Claims 4-6, 25 and 29 recite that Z further represents B, Al, Co. It’s unclear whether Cr is included in claims 4-6, 25 and 29. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

greater than 5 at% to 10 at%”. Claim 3 recites “d ranges from 5 at% to 8 at%”, which includes a scope that d can be 5at% and this composition is excluded in claim 1. Thus, claim 3 does not further limit claim1 in the low limit of the recited range. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. ” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8-9, 21-22 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over US’045 (US 2010/0096045).
Regarding claims 1, 3-6, 21-22, and 25-30, US’045 teaches an alloy strip for magnetic core made of an amorphous alloy comprising 1-18 at% B, 0.1-3 at% Al, 0.1-5 at% Si, 6-20 at% P, 2-10 at% C, 78-86 at% Fe (Abstract; [0016] to [0023]), which overlaps the recited composition in the instant claims and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I. US’045 discloses that 30 at% or less of Fe can be replaced by Cr or Co ([0022]), which meets the recited Cr limitation in claim 1 and the Co limitation in claim 6.
US’045 discloses that the alloy strip is for magnetic core ([0017]). It’s well-known to one of ordinary skill in the art that a wound core can be made from a soft magnetic strip. Thus, claim 1 is obvious over US’045. 
Regarding claims 8 and 31, US’045 is silent on the saturation magnetic flux density in terms of emu/g. However, in view of the fact that US’045 teaches a soft magnetic alloy that has compositions overlapping the composition recited in the instant claims and an amorphous structure that meet the structure limitation recited in claim 1 and claim 30, one of ordinary skill in the art would expect that the alloy of US’045 to possess the recited saturation magnetic flux density in claims 8 and 31. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 9, US’045 discloses that the alloy strip is for magnetic core ([0017]). It’s well-known to one of ordinary skill in the art that a wound core can be made from a soft magnetic strip. Thus, claim 9 is obvious over US’045. 
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733